1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   JASON KIBBEE,                                    Case No.: 2:18-cv-01848-APG-GWF
18
                    Plaintiffs,
19                                        JOINT MOTION AND ORDER TO
     vs.
20                                        EXTEND TIME FOR PLAINTIFF TO
     SMITH-PALLUCK ASSOCIATES CORP., FILE RESPONSE AND DEFENDANT TO
21
     doing business as LAS VEGAS ATHLETIC FILE REPLY TO MOTION TO DISMISS
     CLUBS,                               AMENDED COMPLAINT [ECF DKT. 24]
22

23                  Defendants.                        [FIRST REQUEST]
            Plaintiff Jason Kibbee (“Plaintiff”), by and through his counsel of record, and Defendant
24

25
     Smith-Palluck Associates Corp., doing business as Las Vegas Athletic Clubs (“LVAC”) have

26   agreed to the following:

27          1.      On September 24, 2018, the Plaintiff filed his Complaint. [ECF Dkt. 1]
     JOINT MOTION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE RESPONSE AND
28   DEFENDANT TO FILE REPLY TO MOTION TO DISMISS AMENDED COMPLAINT [ECF DKT. 24][FIRST
     REQUEST] - 1
1           2.     On November 16, 2018, LVAC filed a Motion to Dismiss Complaint. [ECF Dkt. 7]
2
            3.     On December 10, 2018, Plaintiff filed his Amended Complaint. [ECF Dkt. 16]
3
            4.     On January 14, 2019, LVAC filed a Motion to Dismiss the Amended Complaint
4
     [Dkt.24].
5

6           5.     Plaintiff’s Response to LVAC’s Motion to Dismiss Amended Complaint is due

7    January 28, 2019.
8
            6.     Plaintiff and LVAC have agreed to extend Plaintiff’s time to file their response in
9
     seven days in order to consider the arguments raised by LVAC. As a result, both Plaintiff and
10
     LVAC hereby request this Court to further extend the date for Plaintiff to file their response to
11

12   Motion to Dismiss Amended Complaint until February 4, 2019, and LVAC to file its reply until

13   February 19, 2019.1 This agreement is made in good faith, is not interposed for delay, and is not
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25

26

27   1
      February 18, 2019 is a holiday.
     JOINT MOTION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE RESPONSE AND
28   DEFENDANT TO FILE REPLY TO MOTION TO DISMISS AMENDED COMPLAINT [ECF DKT. 24][FIRST
     REQUEST] - 2
1    filed for an improper purpose.
2
            Respectfully submitted,
3           January 25, 2019.

4     /s/ Miles N. Clark                         /s/ Joel E. Tasca
      Matthew I. Knepper, Esq.                   Joel E. Tasca, Esq.
5                                                Nevada Bar No. 14124
      Nevada Bar No. 12796
      Miles N. Clark, Esq.                       Lindsay C. Demaree, Esq.
6
                                                 Nevada Bar No. 11949
      Nevada Bar No. 13848
7                                                Stacy H. Rubin, Esq.
      KNEPPER & CLARK LLC                        Nevada Bar No. 9298
      10040 W. Cheyenne Ave., Suite 170-109      BALLARD SPAHR LLP
8
      Las Vegas, NV 89129                        1980 Festival Plaza Drive, Suite 900
9                                                Las Vegas, NV 89135
      David H. Krieger, Esq.                     Email: tasca@ballardspahr.com
10    Nevada Bar No. 9086                        Email: demareel@ballardspahr.com
      HAINES & KRIEGER, LLC                      Email: rubins@ballardspahr.com
11
      8985 S. Eastern Avenue, Suite 350
      Henderson, Nevada 89123                    Counsel for Defendant
12
                                                 Smith-Palluck Associates Corp.
13                                               doing business as Las Vegas Athletic Clubs
      Attorneys for Plaintiffs
14
                                                      Kibbee v. Smith-Palluck Associates Corp.
15                                                                   2:18-cv-01848-APG-GWF

16                            ORDER GRANTING
         JOINT MOTION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE
17
          RESPONSE AND DEFENDANT TO FILE REPLY TO MOTION TO DISMISS
18                     AMENDED COMPLAINT [ECF DKT. 24]

19          IT IS SO ORDERED.
20
                                  ________________________________________
21                                UNITED STATES DISTRICT JUDGE

22                                                Dated:
                                                  Dated:_______________
                                                         January 28, 2019.
23

24

25

26

27
     JOINT MOTION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE RESPONSE AND
28   DEFENDANT TO FILE REPLY TO MOTION TO DISMISS AMENDED COMPLAINT [ECF DKT. 24][FIRST
     REQUEST] - 3
